Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

(Amended and Restated on June 2, 2010, effective April 1, 2009)

This Employment Agreement (this “Agreement”) is by and between American
Physicians Service Group, Inc., a Texas corporation (“Employer”) and Kenneth S.
Shifrin, an individual (“Executive”), and shall be effective as of April 1, 2009
(the “Effective Date”).

Preliminary Statements

Executive desires to be employed by Employer upon the terms and conditions
stated herein, and Employer desires to employ Executive provided that, in so
doing, it can protect its confidential information, business, accounts,
patronage and goodwill.

Employer and Executive have specifically determined that the terms of this
Agreement are fair and reasonable.

Statement of Agreement

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

ARTICLE I.
Term; Termination; Prior Agreements.

Section 1.1

Term.  Employer hereby hires Executive and Executive accepts such employment for
a term of four years commencing on the Effective Date.

Section 1.2

Termination Upon Expiration.  Unless earlier terminated by Employer or Executive
in accordance with the terms of this Agreement, this Agreement shall terminate
automatically upon the expiration of the four-year term described in Section
1.1.

Section 1.3

Termination Upon Death or Permanent Disability.  This Agreement shall be
automatically terminated on the death of Executive or on the permanent
disability of Executive if Executive is no longer able to perform in all
material respects the usual and customary duties of Executive’s employment
hereunder. For purposes hereof, any condition which in reasonable likelihood is
expected to impair Executive’s ability to materially perform Executive’s duties
hereunder for a period of three months or more shall be considered to be
permanent.

Section 1.4

Termination for Cause.  If this Agreement has not been previously terminated,
and no party has previously given notice of termination pursuant to Section 1.5,
Section 1.6 or Section 1.7, then Employer may terminate this Agreement “for
cause” if:

(a)

In connection with the business of Employer, Executive is convicted of an
offense constituting a felony or involving moral turpitude; or

(b)

In a material and substantial way, (i) Executive (A) violates any written policy
of Employer, (B) violates any provision of this Agreement, (C) fails to follow
reasonable written instructions or directions from the Board of Directors of
Employer (the “Board”), or (D) fails to use good-faith efforts to perform the
services required pursuant to this Agreement; and (ii) Executive fails to
materially cure such violation or failure within fifteen days after receiving
written notice from the Board clearly specifying the act or circumstances that
gave rise to such violation or failure.





--------------------------------------------------------------------------------

A notice of termination pursuant to this Section shall be in writing and shall
state the alleged reason for termination. Executive, within not less than
fifteen nor more than thirty days after such notice, shall be given the
opportunity to appear before the Board, or a committee thereof, to rebut or
dispute the alleged reason for termination. If the Board or committee
determines, by a majority of the disinterested directors, after having given
Executive the opportunity to rebut or dispute the allegations, that such reason
is indeed valid, Employer may immediately terminate Executive’s employment under
this Agreement for cause. Immediately upon giving the notice contemplated by
this paragraph, Employer may elect, during the pendency of such inquiry, to
relieve Executive of Executive’s regular duties.

Section 1.5

Termination for Good Reason. Any termination by Executive of this Agreement
pursuant to this Section shall be deemed a termination by Executive for “good
reason.” Executive may terminate this Agreement for good reason any time after a
Change of Control in accordance with any of the following (with the further
agreement that any election by Executive to not terminate this Agreement
pursuant to this Section following a particular Change of Control shall not
prevent the application of this Section to a subsequent Change of Control):

(a)

Within six months after the effective date of a Change of Control, Executive may
terminate this Agreement for any or no reason upon ninety days’ prior written
notice, which notice cannot be given before the consummation of such Change of
Control or after the expiration of the term of this Agreement pursuant to
Section 1.1;

(b)

Executive may terminate this Agreement upon thirty days’ prior written notice if
Executive’s base salary, as provided hereunder, is diminished;

(c)

Executive may terminate this Agreement upon thirty days’ prior written notice if
Employer requires that Executive move to a city other than Austin;

(d)

Executive may terminate this Agreement upon thirty days’ prior written notice if
the Board or any person authorized to act by the Board (for purposes of this
Agreement, any such authorized person is referred to as an “Authorized Board
Designee”) materially and unreasonably interferes with Executive’s ability to
fulfill Executive’s job duties; or

(e)

Executive may terminate this Agreement upon thirty days’ prior written notice if
Executive is reassigned to a position with diminished responsibilities, or
Executive’s job responsibilities are materially narrowed or diminished,
including, without limitation, the failure of any successor to or acquiror of
Employer, upon a Change of Control or otherwise, to assign Executive to the
position of Chairman of the Board and Chief Executive Officer of such successor
or acquiror, or if such successor or acquiror is a subsidiary of at least one
other entity, of the ultimate parent of such successor or acquiror.

Without limiting the provisions of Section 1.8 hereof, Executive agrees that
Employer can relieve Executive of Executive’s duties hereunder prior to the end
of the applicable notice period provided for in this Section and, in such event,
Executive shall not thereafter be entitled to any of the benefits or salary
described in Article III hereof. Furthermore, if the term of this Agreement
expires pursuant to Section 1.1 prior to the end of any notice period otherwise
required under this Section, then the applicable notice period does not apply
and notice may be given at any time prior to expiration pursuant to Section 1.1.

With respect to a notice of termination by Executive pursuant to Section 1.5(b),
(c), (d) or (e), Employer shall have ten days after such notice to cure the
cause for termination.  If fully cured within such ten days in all respects,
Executive will no longer have the right to terminate on such basis; provided
this shall not preclude Executive from terminating Executive’s employment under
any of Sections 1.5(b), (c), (d) or (e) at any future time.

Section 1.6

Termination of Agreement by Employer Without Cause.  Employer has the right to
terminate this Agreement, other than “for cause,” on thirty days’ prior written
notice. Any termination of this Agreement by Employer other than pursuant to the
express terms of Section 1.2, Section 1.3 or Section 1.4 shall be deemed a
termination pursuant to this Section, irrespective of whether the notice
required under this Section is properly given.





2







--------------------------------------------------------------------------------



Section 1.7

Termination of Agreement by Executive Without Good Reason.  Executive may
terminate Executive’s employment, other than for “good reason,” upon thirty
days’ prior written notice stating that this Agreement is terminated other than
for “good reason.” Executive agrees that Employer can relieve Executive of
Executive’s duties hereunder prior to the end of such thirty-day notice period
and, in such event, Executive shall not thereafter be entitled to any of the
benefits or salary described in Article III hereof.

Section 1.8

Executive’s Rights Upon Termination. Upon termination of this Agreement,
Executive shall be entitled to the following:

(a)

If this Agreement is terminated pursuant to Section 1.2, Section 1.3,
Section 1.4 or Section 1.7 then Employer shall pay Executive or Executive’s
representative, as the case may be, Executive’s then-current base salary
(excluding any bonuses and non-cash benefits) through the effective date of
termination (which, in the case of Section 1.7, shall follow any portion of the
applicable notice period during which Executive has not been relieved of
Executive’s duties hereunder), and, except as specifically described in
subsection 1.8(e) below, Employer shall have no further obligations hereunder.

(b)

Subject to Section 1.8(f), if Employer terminates this Agreement without cause
pursuant to Section 1.6 or Executive terminates this Agreement for good reason
pursuant to Section 1.5(b), (c), (d) or (e), then, in addition to receiving
Executive’s then-current base salary through the effective date of termination,
Executive shall receive within fifteen days of the date of Executive’s
“separation from service” under Treasury Regulation Section 1.409A-3(a)(1) (a
“Separation from Service”), a lump sum payment equal to four times the average
annual total cash compensation earned by Executive for the prior four years,
including, without limitation, salary and bonus, and excluding all equity-based
compensation, including, but not limited to, deferred stock and stock options.

(c)

Subject to Section 1.8(f), if Executive terminates this Agreement for good
reason pursuant to Section 1.5(a), then, in addition to receiving Executive’s
then-current base salary through the effective date of termination, Executive
shall receive within fifteen days of the date of Executive’s Separation from
Service, a lump sum payment equal to two times the average annual total cash
compensation earned by Executive for the prior four years, including, without
limitation, salary and bonus, and excluding all equity-based compensation,
including, but not limited to, deferred stock and stock options.

(d)

Executive and Employer agree that the effective date of any termination pursuant
to Section 1.5 shall be the earlier of the end of the applicable notice period,
if any, or the date on which Employer relieves Executive of Executive’s duties
hereunder. Executive and Employer agree that the effective date of any
termination pursuant to Section 1.6 hereof shall be only upon the expiration of
the thirty-day notice period described in Section 1.6, regardless of whether
Employer earlier relieves Executive of Executive’s duties hereunder.
Furthermore, if this Agreement is terminated after a Change of Control, and
Executive holds any rights or options exercisable or exchangeable for, or
convertible into, a class of capital stock of Employer that is not or will not
be publicly traded on the NASDAQ or another national exchange after such
termination or Change of Control, then Employer agrees to buy from Executive all
such rights and options that have an exercise price below the per share price
assigned to the capital stock in the Change of Control, or if no price was
assigned, the per share market price on the date of the Change of Control
(whichever price is applicable, the “Market Price”). The purchase price for each
such right or option shall be determined by multiplying the number of shares of
capital stock that may be acquired using such right or option by the difference
between the exercise price stated in such right or option and the Market Price.








3







--------------------------------------------------------------------------------



(e)

Notwithstanding anything contained in this Agreement to the contrary, if
Executive’s employment is terminated by either Executive or Employer for any
reason other than (i) upon the death of Executive, or (ii) by Employer “for
cause” pursuant to Section 1.4; then Executive shall be entitled to additional
health care benefits as described in this paragraph. Upon a qualifying
termination and thereafter for the remainder of Executive’s life Employer will
use its best efforts to provide health insurance coverage to Executive and
Executive’s spouse at the same level as such coverage was provided through
Employer’s health insurance benefit plan that provided health care coverage for
Executive and Executive’s spouse at the time of termination. Employer shall be
entitled to determine the method for securing such coverage from time to time
and may utilize government provided health benefits such as Medicare coverage,
if available, to satisfy this obligation in whole or in part. Employer will not
be obligated to maintain or secure coverage from any specific provider to
satisfy this obligation. Executive agrees to cooperate fully with Employer in
securing and providing these additional benefits including, without limitation,
providing consulting services or working flexible hours to the extent Executive
is able to do so, so that Executive can remain covered under Employer’s group
benefit plan(s). In no event will Employer be obligated to incur annual costs
exceeding a multiple of three times the actual annual cost to Employer for
Executive’s and Executive’s spouse’s health insurance coverage in effect at the
date of Executive’s termination to satisfy the obligations described in this
paragraph.

(f)

Notwithstanding anything in this Agreement to the contrary, if any portion of a
payment or benefit due under Section 1.8(b) or (c) is “nonqualified deferred
compensation” subject to Section 409A of the Internal Revenue Code, as amended
(the “Code”), and as of the date of Executive’s Separation from Service
Executive is a “specified employee” (in accordance with Section 1.409A-1(i) of
the Treasury Regulations), then such portion will be paid (without interest) on
the first business day that is six months after the date of Executive’s
Separation from Service.  For purposes of this Agreement, whether Executive is a
“specified employee” will be determined in accordance with the written
procedures adopted by the Board.

Section 1.9

Survival.  Any termination of this Agreement and Executive’s employment as a
result thereof shall not release either Employer or Executive from their
respective obligations to the date of termination nor from the provisions of
this Agreement which, by necessary or reasonable implication, are intended to
apply after termination of this Agreement, including, without limitation, the
provisions of Article IV. Furthermore, neither the termination of this Agreement
nor the termination of Executive’s employment under this Agreement shall affect,
limit, or modify in any manner the existence or enforceability of any other
written agreement between Executive and Employer, even if such other agreements
provide employment related benefits to Executive.

Section 1.10

Change of Control.  As used in this Agreement, “Change of Control” shall mean
the occurrence of any of the following:

(a)

Any person, entity or “group” within the meaning of Sections 13(d) or 14(d) of
the Securities and Exchange Act of 1934 (the “Exchange Act”) becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of the
Board;

(b)

A merger, reorganization or consolidation whereby Employer’s equity holders
existing immediately prior to such merger, reorganization or consolidation do
not, immediately after consummation of such reorganization, merger or
consolidation, own more than 50% of the combined voting power of the surviving
entity’s then outstanding voting securities entitled to vote generally in the
election of directors;

(c)

The sale of all or substantially all of Employer’s assets to an entity in which
Employer, any subsidiary of Employer, or Employer’s equity holders existing
immediately prior to such sale beneficially own less than 50% of the combined
voting power of such acquiring entity’s then outstanding voting securities
entitled to vote generally in the election of directors; or

(d)

Any change in the identity of directors constituting a majority of the Board
within a twenty-four month period unless the change was approved by a majority
of the Incumbent Directors, where “Incumbent Director” means a member of the
Board at the beginning of the period in question, including any director who was
not a member of the Board at the beginning of such period but was elected or
nominated to the Board by, or on the recommendation of or with the approval of,
at least two-thirds of the directors who then qualified as Incumbent Directors.





4







--------------------------------------------------------------------------------

ARTICLE II.
Duties of Executive

Subject to the approvals by and the ultimate supervision of the Board, Executive
during the term hereof shall serve as Employer’s Chairman of the Board and Chief
Executive Officer. Subject to the control of the Board, Executive shall have the
responsibilities commensurate with Executive’s title and as otherwise provided
in Employer’s bylaws and other governing documents, but in any event, construed
in a manner generally consistent with the responsibilities of Executive that
existed immediately prior to the Effective Date.

During the period of employment hereunder, Executive shall devote to the
business of Employer substantially the same amount of Executive’s time and
efforts that Executive devoted to the business of Employer prior to the
Effective Date; provided, however, that this Section shall not be construed as
preventing Executive from investing Executive’s personal assets in business
ventures that do not compete with Employer or Employer’s Affiliates (as
hereinafter defined) or are not otherwise prohibited by this Agreement, and
spending reasonable amounts of personal time in the management thereof. Employer
acknowledges that Executive owns a material ownership interest in HealthTronics,
Inc., a Delaware corporation (“HTRN”), and that Executive serves as a director
and may serve as an officer of HTRN. Employer agrees that Executive may continue
to serve HTRN in such capacities and devote Executive’s time and efforts to such
service in a manner generally consistent with the time and efforts devoted by
Executive prior to the Effective Date. Consistent with the foregoing, Executive
shall use Executive’s best efforts to promote the interests of Employer and
Employer’s Affiliates, and to preserve their goodwill with respect to their
employees, customers, suppliers and other persons having business relations with
Employer. Executive agrees to accept and hold all such offices and/or
directorships with Employer and Employer’s Affiliates as to which Executive may,
from time to time, be elected. For purposes of this Agreement, Employer’s
subsidiaries, parent companies and other affiliates are collectively referred to
as “Affiliates.”

ARTICLE III.
Salary; Expense Reimbursements

Section 3.1

Salary.  As compensation for Executive’s service under and during the term of
this Agreement (or until terminated pursuant to the provisions hereof) Employer
shall pay Executive a salary of $400,000 per calendar year (prorated for partial
years), payable in accordance with the regular payroll practices of Employer, as
in effect from time to time. Such salary shall be subject to withholding for the
prescribed federal income tax, social security and other items as required by
law and for other items consistent with Employer’s policy with respect to health
insurance and other benefit plans for similarly situated employees of Employer
in which Executive may elect to participate.

Section 3.2

Other Benefits.  During the term of this Agreement, Executive also shall be
entitled to the same amount of paid vacation per year as was available to
Executive and other senior management executives of Employer under the policy of
Employer in effect on the Effective Date. Executive will not be paid for unused
vacation, and unused vacation cannot be carried forward to subsequent years.
Without limiting the foregoing, Executive shall also receive such paid sick
leave, insurance and other fringe benefits as are generally made available to
other personnel of Employer in comparable positions, with comparable service
credit and with comparable duties and responsibilities. Any benefits in excess
of those granted other salaried employees of Employer shall be subject to the
prior approval of the Board.

Section 3.3

Bonuses.  In the discretion of the Board, and without implying any obligation on
Employer ever to award a bonus to Executive, Executive may from time to time be
awarded a cash bonus or bonuses for services rendered to Employer during the
term of Executive’s employment under this Agreement. If and to the extent a
bonus is ever considered for Executive, it is expected that any such bonus will
be based not only on Executive’s individual performance and Executive’s relative
position, service tenure and responsibilities with Employer, but also on the
performance and profitability of the entire business of Employer.

Section 3.4

Expenses.  Employer shall reimburse all reasonable out-of-pocket travel and
business expenses incurred by Executive in connection with the performance of
Executive’s duties pursuant to this Agreement. Executive shall provide Employer
with documentation of Executive’s expenses, in a form acceptable to Employer and
which satisfies applicable federal income tax reporting and record keeping
requirements.





5







--------------------------------------------------------------------------------



Section 3.5

Location of Employment.  The parties acknowledge and agree that Executive’s
employment duties hereunder are performable in Austin, Texas, subject to
business travel commensurate with Executive’s duties hereunder and as otherwise
requested by Employer.

ARTICLE IV.
Executive’s Restrictive Covenants

Section 4.1

Confidentiality Agreement.  Executive acknowledges that Executive has been and
will continue to be exposed to confidential information and trade secrets
(“Proprietary Information”) pertaining to, or arising from, the business of
Employer and/or Employer’s Affiliates, that such Proprietary Information is
unique and valuable and that Employer and/or Employer’s Affiliates would suffer
irreparable injury if this information were divulged to those in competition
with Employer or Employer’s Affiliates. Therefore, Executive agrees to keep in
strict secrecy and confidence, both during and after the period of Executive’s
employment, any and all information which Executive acquires, or to which
Executive has access, during Executive’s employment by Employer, that has not
been publicly disclosed by Employer or Employer’s Affiliates, that is not a
matter of common knowledge by their respective competitors or that is not
required to be disclosed through legal process. The Proprietary Information
covered by this Agreement shall include, but shall not be limited to,
information relating to any inventions, processes, software, formulae, plans,
devices, compilations of information, technical data, mailing lists, management
strategies, business distribution methods, names of suppliers (of both goods and
services) and customers, names of employees and terms of employment,
arrangements entered into with suppliers and customers, including, but not
limited to, proposed expansion plans of Employer, marketing and other business
and pricing strategies, and trade secrets of Employer and/or Employer’s
Affiliates.

Except with prior approval of the Board or any Authorized Board Designee,
Executive will not, either during or after Executive’s employment hereunder:
 (a) directly or indirectly disclose any Proprietary Information to any person
except authorized personnel of Employer; nor, (b) use Proprietary Information in
any manner other than in furtherance of the business of Employer. Upon
termination of employment, whether voluntary or involuntary, within forty-eight
hours of termination, Executive will deliver to Employer (without retaining
copies thereof) all documents, records or other memorializations including
copies of documents and any notes which Executive has prepared, that contain
Proprietary Information or relate to Employer’s or Employer’s Affiliates’
business, all other tangible Proprietary Information in Executive’s possession
or control, and all of Employer’s and the Affiliates’ credit cards, keys,
equipment, vehicles, supplies and other materials that are in possession or
under Executive’s control.

Section 4.2

Nonsolicitation Agreement.  During Executive’s employment hereunder and for a
period of four years after Executive ceases to be employed by Employer,
Executive shall not, directly or indirectly, for Executive’s own account or
otherwise (i) solicit business from, divert business from, or attempt to convert
to other methods of using the same or similar products or services as provided
by Employer or Employer’s Affiliates, any client, account or location of
Employer or Employer’s Affiliates with which Executive has had any contact as a
result of Executive’s employment hereunder; or (ii) solicit for employment or
employ any employee or former employee of Employer or Employer’s Affiliates.

Section 4.3

Remedies.  Executive understands and acknowledges damages at law alone will be
an insufficient remedy for Employer and Employer will suffer irreparable injury
if Executive violates the terms of this Agreement. Accordingly, Employer, upon
application to a court of competent jurisdiction, shall be entitled to
injunctive relief to enforce the provisions of this Agreement in the event of
any breach, or threatened breach, of its terms. Executive hereby waives any
requirement that Employer post bond or other security prior to obtaining such
injunctive relief. Injunctive relief may be sought in addition to any other
available rights or remedies at law. Employer shall additionally be entitled to
reasonable attorneys’ fees incurred in enforcing the provisions of this
Agreement.





6







--------------------------------------------------------------------------------

ARTICLE V.
Miscellaneous

Section 5.1

Assignment.  No party to this Agreement may assign this Agreement or any or all
of its rights or obligations hereunder without first obtaining the written
consent of all other parties hereto. Any assignment in violation of the
foregoing shall be null and void. Subject to the preceding sentences of this
Section, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns. This Agreement shall not be
deemed to confer upon any person not a party to this Agreement any rights or
remedies hereunder. The provisions of this Section do not preclude the sale,
transfer or assignment of the ownership interests of any entity that is a party
to this Agreement, although such a sale, transfer or assignment may be expressly
prohibited or conditioned pursuant to other provisions of this Agreement.

Section 5.2

Amendments.  This Agreement cannot be modified or amended except by a written
agreement executed by all parties hereto.

Section 5.3

Waiver of Provisions; Remedies Cumulative.  Any waiver of any term or condition
of this Agreement must be in writing, and signed by all of the parties hereto.
The waiver of any term or condition hereof shall not be construed as either a
continuing waiver with respect to the term or condition waived, or a waiver of
any other term or condition hereof. No party hereto shall by any act (except by
written instrument pursuant to this Section), delay, indulgence, omission or
otherwise be deemed to have waived any right, power, privilege or remedy
hereunder or to have acquiesced in any default in or breach of any of the terms
and conditions hereof. No failure to exercise, nor any delay in exercising, on
the part of any party hereto, any right, power, privilege or remedy hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power, privilege or remedy hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy.
No remedy set forth in this Agreement or otherwise conferred upon or reserved to
any party shall be considered exclusive of any other remedy available to any
party, but the same shall be distinct, separate and cumulative and may be
exercised from time to time as often as occasion may arise or as may be deemed
expedient.

Section 5.4

Further Assurances.  At and from time to time after the Closing, each party
shall, at the request of another party hereto, but without further
consideration, execute and deliver such other instruments and take such other
actions as the requesting party may reasonably request in order to more
effectively evidence or consummate the transactions or activities contemplated
hereunder.

Section 5.5

Entire Agreement. This Agreement and the agreements contemplated hereby or
executed in connection herewith constitute the entire agreement of the parties
hereto regarding the subject matter hereof and, except as provided otherwise
herein, supersede all prior agreements and understandings, both written and
oral, among the parties hereto with respect to the subject matter hereof.
Without limiting the foregoing, this Agreement supersedes and replaces that
prior Employment Agreement with Executive dated December 1, 2007.

Section 5.6

Severability; Illegality. In the event any state or federal laws or regulations,
now existing or enacted or promulgated after the date hereof, are interpreted by
judicial decision, a regulatory agency or legal counsel in such a manner as to
indicate that any provision hereof may be illegal, invalid or unenforceable,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision that (a) preserves the
underlying economic and financial arrangements between the parties hereto
without substantial economic detriment to any particular party and (b) is as
similar in effect to such illegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable. No party to this Agreement shall
claim or assert illegality as a defense to the enforcement of this Agreement or
any provision hereof; instead, any such purported illegality shall be resolved
pursuant to the terms of this Section.








7







--------------------------------------------------------------------------------



Section 5.7

GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF
TEXAS.




Section 5.8

Language Construction.  This Agreement shall be construed, in all cases,
according to its fair meaning, and without regard to the identity of the person
who drafted the various provisions contained herein. The parties acknowledge
that each party and its counsel have reviewed and revised this Agreement and
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof. As used in this Agreement, “day” or “days” refers to
calendar days unless otherwise expressly stated in each instance. The captions
in this Agreement are for convenience of reference only and shall not limit or
otherwise affect any of the terms or provisions hereof. When the context
requires, the gender of all words used herein shall include the masculine,
feminine and neuter and the number of all words shall include the singular and
plural. Use of the words “herein,” “hereof,” “hereto,” “hereunder” and the like
in this Agreement shall be construed as references to this Agreement as a whole
and not to any particular Article, Section or provision of this Agreement,
unless otherwise expressly noted.

Section 5.9

Notice.  Whenever this Agreement requires or permits any notice, request or
demand from one party to another, the notice, request or demand must be in
writing to be effective and shall be deemed to be delivered and received (a) if
personally delivered or if delivered by courier service, when actually received
by the party to whom notice is sent, or (b) if delivered by mail (whether
actually received or not), at the close of business on the third business day
next following the day when placed in the mail (postage prepaid, certified or
registered), addressed to the appropriate party or parties at the address of
such party set forth below (or at such other address as such party may designate
by written notice to all other parties in accordance herewith):

If to Employer:

American Physicians Service Group, Inc.

1301 S. Capital of Texas Hwy., Suite C-300

Austin, TX  78746

Attention:  Board of Directors

If to Executive:

Kenneth S. Shifrin

15801 Chateau Avenue

Austin, TX  78734

Section 5.10

CHOICE OF FORUM; ATTORNEYS’ FEES.  THE PARTIES HERETO AGREE THAT THIS AGREEMENT
IS PERFORMABLE IN WHOLE AND IN PART IN TRAVIS COUNTY, TEXAS, AND SHOULD ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT BE INSTITUTED BY ANY
PARTY HERETO (OTHER THAN A SUIT, ACTION OR PROCEEDING TO ENFORCE OR REALIZE UPON
ANY FINAL COURT JUDGMENT ARISING OUT OF THIS AGREEMENT), SUCH SUIT, ACTION OR
PROCEEDING SHALL BE INSTITUTED ONLY IN A STATE OR FEDERAL COURT IN TRAVIS
COUNTY, TEXAS. EACH OF THE PARTIES HERETO CONSENTS TO THE IN PERSONAM
JURISDICTION OF ANY STATE OR FEDERAL COURT IN TRAVIS COUNTY, TEXAS, AND WAIVES
ANY OBJECTION TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES
HERETO RECOGNIZE THAT COURTS OUTSIDE TRAVIS COUNTY, TEXAS, MAY ALSO HAVE
JURISDICTION OVER SUITS, ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT,
AND IN THE EVENT THAT ANY PARTY HERETO SHALL INSTITUTE A PROCEEDING INVOLVING
THIS AGREEMENT IN A JURISDICTION OUTSIDE TRAVIS COUNTY, TEXAS, THE PARTY
INSTITUTING SUCH PROCEEDING SHALL INDEMNIFY ANY OTHER PARTY HERETO FOR ANY
LOSSES AND EXPENSES THAT MAY RESULT FROM THE BREACH OF THE FOREGOING COVENANT TO
INSTITUTE SUCH PROCEEDING ONLY IN A STATE OR FEDERAL COURT IN TRAVIS COUNTY,
TEXAS, INCLUDING WITHOUT LIMITATION ANY ADDITIONAL EXPENSES INCURRED AS A RESULT
OF LITIGATING IN ANOTHER JURISDICTION, SUCH AS REASONABLE FEES AND EXPENSES OF
LOCAL COUNSEL AND TRAVEL AND LODGING EXPENSES FOR PARTIES, WITNESSES, EXPERTS
AND SUPPORT PERSONNEL. THE PREVAILING PARTY IN ANY ACTION TO ENFORCE OR DEFEND
RIGHTS UNDER THIS AGREEMENT SHALL BE ENTITLED TO RECOVER ITS COSTS AND
REASONABLE ATTORNEYS’ FEES IN ADDITION TO ANY OTHER RELIEF GRANTED.





8







--------------------------------------------------------------------------------



Section 5.11

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

Section 5.12

Code Section 409A Compliance.  Notwithstanding anything herein to the contrary,
this Agreement shall be interpreted as necessary to comply with the requirements
of Section 409A of the Code.




Section 5.13

Golden Parachute Excise Tax.  If any payment or benefit received or to be
received by Executive (including any payment or benefit received pursuant to
this Agreement or otherwise) would be (in whole or part) subject to the excise
tax imposed by Code Section 4999, or any successor provision thereto, or any
similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”),
then, the payments or benefits provided under this Agreement or any other
agreement pursuant to which Executive receive payments that give rise to the
Excise Tax will either be (a) paid in full or (b) reduced to the extent
necessary to make such payments and benefits not subject to such Excise Tax.
 Employer shall reduce or eliminate the payments first by reducing those
payments that are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments that are to be
paid the farthest in time from the determination.  Executive shall receive the
greater, on an after-tax basis, of (a) or (b).  However, if the imposition of
such Excise Tax could be avoided by approval of stockholders as described in
Code Section 280G(b)(5)(B), then Executive may request Employer to solicit a
vote of such stockholders (described in Code Section 280G(b)(5)(B)) and in which
case Executive will cooperate and execute any such waivers of compensation as
may be necessary to enable the stockholder vote to comply with the requirements
specified under Code Section 280G and the regulations promulgated thereunder.
 In no event will Employer be required to gross up any payment or benefit to
Executive to avoid the effects of the Excise Tax or to pay any regular or excise
taxes arising from the application of the Excise Tax.  Unless Employer and
Executive otherwise agree in writing, any parachute payment calculation will be
made in writing by independent public accountants selected by Employer, whose
calculations will be conclusive and binding upon Employer and Executive for all
purposes.  Employer and Executive will furnish to the accountants such
information and documents as the accountants may reasonably request in order to
make a parachute payment determination.  The accountants also will provide their
calculations, together with detailed supporting documentation, both to Employer
and to Executive, before making any payments that may be subject to the Excise
Tax.  As expressly permitted by Q&A-32 of Treasury Regulation Section 1.280G-1,
with respect to performing any present value calculations that are required in
connection with this Section, the parties affirmatively elect to utilize the
Applicable Federal Rates that are in effect in June, 2010 and the accountants
shall therefore use such June, 2010 Applicable Federal Rates in their
determinations and calculations.

[Signature page follows]





9







--------------------------------------------------------------------------------







SIGNATURE PAGE
TO
EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTED by Employer and Executive to be effective for all purposes as of the
Effective Date provided above.




EMPLOYER:

American Physicians Service Group, Inc.

 

 

 

 

 

/s/ Tim LaFrey

 

Tim LaFrey, President

 

 

EXECUTIVE:

 

 

/s/ Kenneth S. Shifrin

 

Kenneth S. Shifrin

 

 

 

 















